Case 6:21-cv-00091-JCB-KNM Document 7 Filed 06/09/21 Page 1 of 1 PageID #: 29




                                   No. 6:21-cv-00091

                                Kyle Robert Sipes,
                                      Plaintiff,
                                         v.
                               Michael D. Davis et al.,
                                    Defendants.


                                       ORDER

                This civil action was referred to United States Magistrate
            Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b)(3).
            Doc. 2. On March 23, 2021, the magistrate judge issued a re-
            port recommending that plaintiff’s civil rights lawsuit be dis-
            missed with prejudice as both frivolous and for failure to state
            a claim upon which relief may be granted. Doc. 6. No objec-
            tions have been filed.
                When no party objects to the magistrate judge’s report and
            recommendation, the court reviews it only for clear error. See
            Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
            Cir. 1996). Having reviewed the magistrate judge’s report,
            and being satisfied that it contains no clear error, the court ac-
            cepts its findings and recommendation. The court orders that
            this case is dismissed with prejudice as both frivolous and for
            failure to state a claim upon which relief may be granted.
                                      So ordered by the court on June 9, 2021.



                                                J. C AMPBELL B ARKER
                                              United States District Judge
